UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7308



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD LAMONT USSERY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-94-95)


Submitted: January 26, 2006                 Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Lamont Ussery, Appellant Pro Se.     Christine Blaise
Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Reginald    Lamont   Ussery    appeals   the   district   court’s

orders denying relief on his motion to compel the government to

file a Fed. R. Crim. P. 35(b) motion on his behalf and denying his

motion for reconsideration.     We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    See United States v. Ussery, No. CR-94-95

(E.D.N.C. July 12 & 29, 2005).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                 - 2 -